Citation Nr: 1221793	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling prior to April 29, 2009.

2.  Evaluation of PTSD, currently rated 50 percent disabling from April 29, 2009 to August 25, 2011.

3.  Evaluation of PTSD, currently rated 70 percent disabling from August 25, 2011.

4.  Entitlement to a TDIU prior to August 25, 2011.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating effective April 28, 2006.  The Veteran timely appealed the assigned rating.

In October 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In October 2010, the RO increased the rating to 50 percent, effective April 24, 2009.  In April 2012, the RO increased the rating to 70 percent, effective August 25, 2011.  This created a staged rating for the Veteran's PTSD as discussed below and as indicated on the title page.

The issue of entitlement to a TDIU prior to August 25, 2011 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas throughout the appeal period.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the Veteran's claim for a higher rating for his PTSD arises from hi disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA and VA-authorized psychiatric examinations.  For the reasons stated below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issues relating to higher ratings for PTSD are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  However, the actual criteria for evaluating psychiatric impairment other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The Veteran and his representative contend that his PTSD symptoms have been more severe than indicated by the ratings assigned prior to August 25, 2011, and that he is entitled to this 70 percent rating prior to that date.  For the following reasons, the Board agrees.

While there has been some variation in the Veteran's PTSD symptoms throughout the appeal period, there is evidence of at least some symptoms listed in the criteria for a 70 percent rating since shortly after the beginning of the appeal period on April 28, 2006 effective date of the grant of entitlement to service connection.  For example, an August 2006 Kaiser Permanente treatment note indicated that the Veteran experienced suicidal ideation once in the previous month and had previously experienced this symptom on a daily basis.  In addition, while the treatment records and March 2009 VA-authorized examination reports contain evidence showing normal orientation and judgment, they also indicate impairment in many different areas, such as mood (noted as angry, anxious, depressed in the private treatment notes and serious and somewhat dysphoric on the March 2009 VA-authorized examination), speech (noted as having some latency at times especially when anxious in private treatment notes), memory (noted as somewhat impaired on the March 2009 VA-authorized examination), and thinking (noted as circumstantial in the private treatment notes and anxious and depressive on the March 2009 VA-authorized examination).  Moreover, the lay statements of the Veteran, his son, and co-workers indicated that the severity of the Veteran's PTSD symptoms was longstanding, and they are competent to opine as to their observations.  In addition, while the GAF scores have been between 51 and 70 and the examiners and health care providers have generally described the PTSD as mild to moderate, neither the scores nor the description are dispositive, and the Board finds based on the above evidence and analysis that the overall level of impairment has more nearly approximated the criteria for a 70 percent rating throughout the appeal period.

In reaching this determination, we conclude that nothing in the August 2011 examination report suggests that he became worse on the day of the examination.  The GAF of 51, recorded in December 2010, is nearly identical to0 the GAF of 50 recorded in August 2011.  Furthermore, much of the recent VA report concerns ongoing rather than changing symptoms.

A higher, 100 percent rating is not warranted for any stage of the appeal, however, because the Veteran's occupational and social impairment has not been total.  The treatment reports and VA-authorized examinations have shown some social and occupational functioning, and none of the symptoms listed in the criteria for a 100 percent rating.  The August 2011 VA-authorized examination report indicated that the Veteran had worked at the Postal Service for 41 years and his relationship with his supervisor and co-workers was good, but that he decided to retire early because of his PTSD and stress at work.  The Veteran was granted a total disability rating based on individual unemployability (TDIU) effective the August 25, 2011 date of the VA-authorized examination.  Given the Veteran's lengthy period of employment and positive relationship with his supervisor and co-workers, the Board finds that his PTSD, while one reason for his retirement, did not cause the total occupational impairment listed in the criteria for a 100 percent rating.  Moreover, as the Veteran has been granted a TDIU, the Board will not consider whether his PTSD rating claim included an implicit TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, the third step is to refer the case to the Under Secretary for Benefits or Director of Compensation and Pension Service to determine if an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board was able to compare both the specific symptoms and overall level of impairment to the criteria in the General Rating Formula.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while PTSD was a factor in the Veteran's decision to retire after 41 years with the Postal Service, the Board finds that it did not caused marked interference with employment, i.e., beyond that contemplated by the uniform 70 percent rating assigned herein.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms most nearly approximated the criteria for a 70 percent rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, a uniform 70 percent rating is warranted, and the claim must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a 70 percent rating for PTSD prior to April 29, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 70 percent rating for PTSD from April 29, 2009 to August 25, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 70 percent for PTSD from August 25, 2011 is denied.

REMAND

The RO granted a TDIU, effective August 25, 2011, the date the Veteran met the schedular criteria for this benefit because of the 70 percent rating for PTSD effective that date.  See 38 C.F.R. § 4.16(a).  However, the Board has now granted a 70 percent rating prior to that date.  Moreover, the claim for a TDIU (VA Form 21-8940), indicates that the Veteran stopped working on November 1, 2010.  Thus, it appears that the formal claim for TDIU was received within one year of termination of employment.

A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In recent memorandum decisions, the Court has reasoned that, because the issue of entitlement to a TDIU is a part and parcel of a rating claim that meets the above criteria, and is not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Clark v. Shinseki, No. 11-615, 2012 WL 2218733 (Vet. App. June 18, 2012); Speight v. Shinseki, No. 09-3000, 2011 WL 1557391, at *4 (Vet. App. Apr. 26, 2011) (Moorman, J., mem.); Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Court has also found that remand, rather than referral, is the appropriate disposition of such claims.  See, e.g., Clark, at *1.  The Board finds this reasoning to be persuasive.

Given the above, the Board finds that the issue of entitlement to a TDIU prior to August 25, 2011 should be remanded to the agency of original jurisdiction for initial adjudication.

Accordingly, the claim for a TDIU prior to August 25, 2011, is REMANDED to the RO, via the AMC, for the following action:
Take appropriate action to develop and adjudicate the claim for a TDIU prior to August 25, 2011.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


